Title: No. 14: Abstract of Live stock exported from the United States from about August 20th. 1789 to September 30th. 1790
From: Jefferson, Thomas
To: 


Abstract of Live stock exported from the United States from about August 20th. 1789 to September 30th. 1790, from Returns in the Treasury Office.






French W. Indies
All other countries
Total



Heads
Value
Heads
Value
Heads
Value


Horned Cattle
3573
66,915
1833
33,045
5,406
99,960


Horses
6970
263,281
1658
76,235
8,628
339,516


Mules
22
833
215
8,013
237
8,846


Sheep
5379
8 502
4679
8,537
10,058
17,039


Hogs
4185
9 580
1119
4,901
5,304
14,481



20129
349 111
9504
130,731
29 633
479,842



[i.e. 22,129]







